642 P.2d 691 (1982)
56 Or.App. 459
TILLAMOOK COUNTY, Douglas County, Curry County, Columbia County, Hood River County, City of Coos Bay, City of Port Orford, City of Gold Beach, City of Brookings, Port of Coos Bay, Port of Siuslaw, Port of Brookings, Port of Gold Beach, Port of Nehalem, Curry County Soil & Water Conservation District and Crook County Soil & Water Conservation District, Appellants,
v.
LAND CONSERVATION AND DEVELOPMENT COMMISSION, Land Conservation and Development Department and Commissioners of the Land Conservation and Development Commission, Respondents.
No. 102,093; CA A20827.
Court of Appeals of Oregon.
Argued and Submitted February 12, 1982.
Decided March 22, 1982.
Reconsideration Denied April 29, 1982.
Frank M. Parisi, Portland, argued the cause for appellants. With him on the briefs were Michael J. Lilly, George L. Kirklin, and Spears, Lubersky, Campbell & Bledsoe, Portland.
Mary J. Deits, Asst. Atty. Gen., argued the cause for respondents. With her on the brief were Dave Frohnmayer, Atty. Gen., Stanton F. Long, Deputy Atty. Gen., William F. Gary, Sol. Gen., and Frank Ostrander, Asst. Atty. Gen., Salem.
Before GILLETTE, P.J., JOSEPH, C.J., and YOUNG, J.
GILLETTE, Presiding Judge.
Plaintiffs, certain counties, cities and special districts located, with two exceptions, in the western portion of the state, mount a blunderbuss attack[1] on the validity of the legislative act which created the Land Conservation *692 and Development Commission (Or. Laws 1973, ch. 80) and the state-wide planning goals thereafter promulgated by the Commission pursuant to that act. The trial judge dismissed the case on cross motions for summary judgment. Plaintiffs appeal. We affirm.
Plaintiffs argue, inter alia, that the trial court dismissed this case on the ground that plaintiffs were estopped to contest the matters they raise because they had entered into contractual relationships with the Commission. While we cannot determine for certain that the trial court's ruling was based in whole or in part on this theory, the respondents defend the decision as if it was so grounded. If it was, it was error. See Belton v. Busing, 240 Or. 399, 411-412, 402 P.2d 98 (1965).
This error does not help plaintiffs, however, because, on the merits, we find no basis to sustain any of their attacks on the act or the goals. See, e.g., LaGrande/Astoria v. PERB, 281 Or. 137, 576 P.2d 1204 (1978), aff'd on rehearing 284 Or. 173, 586 P.2d 765 (1978); Meyer v. Lord, 37 Or. App. 59, 586 P.2d 367 (1978), rev. den. 286 Or. 303 (1979); Fifth Avenue Corporation v. Washington County, 282 Or. 591, 581 P.2d 50 (1978).
Affirmed.
NOTES
[1]  Not to be confused with "a 720 degree whiff of grapeshot," Neuberger v. City of Portland, 37 Or. App. 13, 586 P.2d 351 (1978), a "shotgun blast," Norvell v. LGBC, 43 Or. App. 849, 604 P.2d 896 (1979), or a "disparate, scattered attack," Marquam Investment Corporation v. Beers, 47 Or. App. 711, 615 P.2d 1064 (1980).